290 F.2d 383
110 U.S.App.D.C. 192
David L. BROOKS, Appellant,v.UNITED STATES of America, Appellee.
No. 16055.
United States Court of Appeals District of Columbia Circuit.
Argued April 20, 1961.Decided May 4, 1961.

Mr. A. Harry Becker, Washington, D.C., (appointed by this court) for appellant.
Mr. Donald S. Smith, Asst. U.S. Atty., with whom Messrs, Oliver Gasch, U.S. with whom Messrs. Oliver Gasch, mu.S. W. Belcher, Asst. U.S. Atty., were on the brief, for appellee.
Before DANAHER, BASTIAN and BURGER, Circuit Judges.
PER CURIAM.


1
This is an appeal from a conviction on both counts of an indictment charging housebreaking and petit larceny.  The principal contention urged by appellant is that his right to a speedy trial was violated by the three continuances ordered for various reasons by the District Court.  It is clear on this record that no prejudice has been shown resulting from the slight delays, and as no objection was made by appellant thereto (the record shows that his counsel affirmatively consented to the last continuance), we find no error.


2
We have examined the other contentions urged by appellant and likewise find no error.

The judgment of the District Court is

3
Affirmed.